Title: To Thomas Jefferson from Thomas Sim Lee, 20 May 1793
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council Annapolis May 20. 1793

We have been honoured with your letter of the 26th. Ulto. covering the Proclamation issued by the President of the United States, respecting the conduct to be observed towards the powers at War in Europe; and we have issued a Proclamation conformably to the Sentiments contained in that of the President. Since that time we have received from Mr. Hamilton British Consul at Norfolk, the letter of which the enclosed is a copy. The Captured Vessel is, contrary to Mr. Hamilton’s information, in Choptank river on the Eastern Shore, and will probably be given up to Capt. Tucker by the Naval Officer of that District, who has, as we are informed, taken her into his Care upon her being abandoned by the Captors. We have acquainted the Consul with our incompetency in point of authority to interfere, even Supposing the Capture to be illegal, and have advised him that it can only be obtained from the general government. Esteeming the Situation of the United States with Regard to the powers at War to be extremely critical, and conceiving that the greatest circumspection will be requisite to keep them from being involved with some of the parties, We have thought it proper to make you this communication; and if any Measures can be pointed out by which we may aid the Views of the President in so important a concern we shall be happy to adopt them. With the greatest Consideration We have the honor to be, Sir, Yr Mo. Obedt. & Mo. Hble Servts.

Tho. S. Lee

